Order declaring invalid the nominating petition of Edwin H. Buhler as nominee for the office of alderman, fifty-eighth aldermanie district of the borough of Queens under the Fusion party emblem and restraining the board of elections from printing his name for use on the voting machines or in any way giving effect to his petition affirmed, without costs, on authority of Matter of Brady v. Siegal (ante, p. 561), decided herewith. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.